Exhibit 10.8

 
PUREBASE CORPORATION
(a Nevada corporation)
 
2017 PUREBASE CORPORATION
STOCK OPTION PLAN


1.             Purposes of the Plan. The purposes of this Plan (defined below)
are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees,
Directors and Consultants and to promote the success of the Company's business.
Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant of an
option and subject to the applicable provisions of Section 422 of the Code and
the regulations and interpretations promulgated thereunder. Stock purchase
rights may also be granted under the Plan.


2.             Definitions.  As used herein, the following definitions shall
apply:


(a)            "Administrator" means the Board or its Committee appointed
pursuant to Section 5 of the Plan.
 
(b)            "Affiliate" means an entity other than a Subsidiary (as defined
below) which, together with the Company, is under common control of a third
person or entity.
 
(c)            "Applicable Laws" means the legal requirements relating to the
administration of stock option and restricted stock purchase plans, including
under applicable U.S. state corporate laws, U.S. federal and applicable state
securities laws, other U.S. federal and state laws, the Code, any Stock Exchange
rules or regulations and the applicable laws, rules and regulations of any other
country or jurisdiction where Options or Stock Purchase Rights are granted under
the Plan, as such laws, rules, regulations and requirements shall be in place
from time to time.
 
(d)            "Award" means any stock option or Stock Purchase Right granted
under this Plan.
 
(e)            "Board" means the Board of Directors of the Company.
 
(f)            "Cause" means: (1) willful misconduct or gross negligence in the
performance of a person's duties, or refusal or failure to comply with the legal
directives of the Board so long as such directives are not inconsistent with a
person's position and duties, which is not remedied (if remediable) within five
(5) working days after written notice from the Board, which written notice shall
state that failure to remedy such conduct may result in termination for Cause;
(2) a person's deliberate attempt to do an injury to the Company; (2) a
person's  conviction of a felony or a crime involving moral turpitude causing
material harm to the standing and reputation of the Company; or (4) a person's
material breach of any material provision of the Company's form of
confidentiality agreement, including without limitation, the theft or other
misappropriation of the Company's proprietary information.
 
1

--------------------------------------------------------------------------------

 
(g)           "Change of Control" means (1) a sale of all or substantially all
of the Company's assets, or (2) any merger, consolidation or other business
combination transaction of the Company with or into another corporation, entity
or person, other than a transaction in which the holders of at least a majority
of the shares of voting capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) a majority of the total voting power represented by the
shares of voting capital stock of the Company (or the surviving entity)
outstanding immediately after such transaction, or (3) the direct or indirect
acquisition (including by way of a tender or exchange offer) by any person, or
persons acting as a group, of beneficial ownership or a right to acquire
beneficial ownership of shares representing a majority of the voting power of
the then outstanding shares of capital stock of the Company.
 
(h)           "Code" means the Internal Revenue Code of 1986, as amended.
 
(i)            "Committee" means one or more committees or subcommittees of the
Board appointed by the Board to administer the Plan in accordance with Section 4
of the Plan.
 
(j)            "Common Stock" means the Common Stock of the Company.
 
(k)           "Company" means Purebase Corporation, a Nevada corporation.
 
(l)            "Consultant" means any person, including an advisor, who is
engaged by the Company or any Parent, Subsidiary or Affiliate to render services
and is compensated for such services, and any director of the Company whether
compensated for such services or not.
 
(m)          "Continuous Service Status" means the absence of any interruption
or termination of service as an Employee or Consultant. Continuous Service
Status as an Employee or Consultant shall not be considered interrupted in the
case of:  (1) sick leave; (2) military leave; (3) any other leave of absence
approved by the Administrator, provided that such leave is for a period of not
more than ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; or (4) in the case of
transfers between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors. A change in status from
an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service Status.
 
(n)          "Corporate Transaction" means a sale of all or substantially all of
the Company's assets, or a merger, consolidation or other capital reorganization
or business combination transaction of the Company with or into another
corporation, entity or person, or the direct or indirect acquisition (including
by way of a tender or exchange offer) by any person, or persons acting as a
group, of beneficial ownership or a right to acquire beneficial ownership of
shares representing a majority of the voting power of the then outstanding
shares of capital stock of the Company.
 
(o)           "Director" means a member of the Board.
 
2

--------------------------------------------------------------------------------

 
(p)           "Employee" means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws. The payment by
the Company of a director's fee to a Director shall not be sufficient to
constitute "employment" of such Director by the Company.
 
(q)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
(r)           "Fair Market Value" means, as of any date, the fair market value
of the Common Stock, as determined by the Administrator in good faith on such
basis. A good faith basis in this case will be a reasonable valuation as defined
under Regulations Section 1.409A- 1(b)(5)(iv)(B)(1). The Administrator may at
its option, use the methods defined under  Regulation Section
1.409A-1(b)(5)(iv)(B)(2) or if applicable, the value as determined by an
independent appraiser selected by the Board or Committee. Notwithstanding the
above, whenever the Common Stock is readily tradable on an established
securities market, the determination of Fair Market Value shall be based upon
the arithmetic mean of the high and low prices on the trading day before or the
trading day of the grant (as determined in the discretion of the Administrator
on the Grant Date) as reported by such securities market.
 
(s)          "Grant Date" means the date when the Company completes the Stock
Option Agreement necessary to create a legally binding right constituting the
Option. The Company is deemed to have completed the necessary actions to create
a legally binding right constituting the Option, when both the maximum number of
shares and the minimum exercise price are fixed and determinable. This Section
2(r) is intended to comply fully with the provisions under Regulation Section
1.409A-1(b)(5)(vi)(B).
 
(t)            "Incentive Stock Option" means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.
 
(u)           "Listed Security" means any security of the Company that is listed
or approved for listing on a national securities exchange or designated or
approved for designation as a national market system security on an interdealer
quotation system by the Financial Industry Regulatory Authority ("FINRA").
 
(v)            "Named Executive" means any individual who, on the last day of
the Company's fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four most highly compensated officers of
the Company (other than the chief executive officer). Such officer status shall
be determined pursuant to the executive compensation disclosure rules under the
Exchange Act.
 
(w)           "Nonstatutory Stock Option" means an Option not intended to
qualify as an Incentive Stock Option, as designated in the applicable Option
Agreement.
 
(x)           "Option" means a stock option granted pursuant to the Plan.
 
3

--------------------------------------------------------------------------------

 
(y)           "Option Exchange Program" means a program approved by the
Administrator whereby outstanding Options are exchanged for Options with a lower
exercise price or are amended to decrease the exercise price as a result of a
decline in the Fair Market Value of the Common Stock provided that any such
repricing be made in accordance with Section 1.409A-1(b)(5)(v)(D) of the
Treasury Regulations, or in connection with a transaction which is considered
the grant of a new Option for purposes of Section 409A of the Code, provided
that the new exercise price or grant price is not less than the Fair Market
Value of a Share on the new grant date.
 
(z)           "Optioned Stock" means the Common Stock subject to an Option.
 
(aa)          "Optionee" means an Employee, Director or Consultant who receives
an Option.
 
(bb)         "Parent" means a "parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code, or any successor provision.
 
(cc)         "Participant" means any holder of one or more Options or  Stock 
Purchase Rights, or the Shares issuable or issued upon exercise of such awards,
under the Plan.
 
(dd)         "Plan" means this 2017 Purebase Corporation Stock Option Plan.
 
(ee)         "Regulations" means  the official Treasury Department
interpretation of   the Internal Revenue Code.
 
(ff)          "Reporting Person" means an officer, Director, or greater than 
ten  percent stockholder of the Company within the meaning of Rule 16a-2 under
the Exchange Act, who is required to file reports pursuant to Rule 16a-3 under
the Exchange Act.
 
(gg)        "Restricted Stock" means Shares of Common Stock acquired pursuant to
a grant of a Stock Purchase Right under Section 11 below.
 
(hh)        "Restricted Stock Purchase Agreement" means a written document, the
form(s) of which shall be approved from time to time by the Administrator,
reflecting the terms of a Stock Purchase Right granted under the Plan and
includes any documents attached to such agreement.
 
(ii)           "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time, or any successor provision.
 
(jj)           "Share" means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
 
(kk)        "Stock Exchange" means any stock exchange or consolidated stock
price reporting system on which prices for the Common Stock are quoted at any
given time.
 
4

--------------------------------------------------------------------------------

 
(ll)           "Stock Option Agreement" means a written document, the form(s) of
which shall be approved from time to time by the Administrator, reflecting the
terms of an Option granted under the Plan and includes any documents attached to
or incorporated into such Stock Option Agreement, including, but not limited to,
a notice of stock option grant and a form of exercise notice.
 
(mm)       "Stock  Purchase  Right"  means  the  right  to  purchase Common
Stock pursuant to Section 10 below.
 
(nn)         "Subsidiary" means a "subsidiary entity," whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.
 
(oo)         "Ten Percent Holder" means a person who owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary.
 
3.             Shares Reserved under the Plan
 
(a)           Plan Reserve.  Subject to the provisions of Section 13 of the
Plan, an aggregate of Ten Million (10,000,000) Shares are initially reserved for
issuance under this Plan, all of which may be issued as any form of Award.
 
(b)           Replenishment of Shares Under this Plan.  If an Award lapses,
expires, terminates or is cancelled without the issuance of Shares or payment of
cash under the Award, then the Shares subject to or reserved for in respect of
such Award, or the Shares to which such Award relates, may again be used for new
Awards under the Plan, including issuance pursuant to incentive stock options. 
If Shares are delivered to (or withheld by) the Company in payment of the
exercise price or withholding taxes of an Award, then such Shares may be used
for new Awards under this Plan, including issuance pursuant to incentive stock
options.  If Shares are issued under any Award and the Company subsequently
reacquires them pursuant to rights reserved upon the issuance of the Shares,
then such Shares may be used for new Awards under this Plan, but excluding
issuance pursuant to incentive stock options.
 
(c)           Evergreen Replenishment of Shares.  In addition, the number of
Shares available for issuance under this Plan shall automatically increase on
January 1st of each year for a period of nine (9) years commencing on January 1,
2018 and ending on (and including) January 1, 2026, in an amount equal to the
greater of (i) 10 percent (10%) of the total number of shares of Common Stock
issued and outstanding on the last day of the immediately preceding fiscal year,
or (ii) such number of shares of Common Stock as initially reserved under
subsection (a) above.
 
4.             Individual Awards under the Plan. Subject to the terms of this
Plan, the Administrator will determine all terms and conditions of each Option
and/or Stock Purchase Right. Notwithstanding any provision in the Plan to the
contrary, the maximum number of shares of Common Stock that may be subject to
awards granted under the Plan to any one individual during any calendar year may
not exceed one percent (1%) of the total number of shares of Common Stock issued
and outstanding as of the Award grant date (as adjusted from time to time in
accordance with the provisions of the Plan).
 
5

--------------------------------------------------------------------------------

 
5.             Administration of the Plan.
 
(a)           General. The Plan shall be administered by the Board or a
Committee, or a combination thereof, as determined by the Board. The Plan may be
administered by different administrative bodies with respect to different
classes of Participants and, if permitted by the Applicable Laws, the Board may
authorize one or more officers to make awards under the Plan. Notwithstanding
the foregoing, from and after the date upon which the Company becomes a
"publicly held corporation" (as defined in section 162(m) of the Code and
applicable interpretive authority under the Code), the Plan will be administered
by a committee of, and  appointed by, the Board that will be comprised solely of
two or more outside Directors (within the meaning of the term "outside
directors" as used in section 162(m) of the Code and applicable interpretive
authority under the Code and within the meaning of "Non-Employee Director" as
defined in Rule 16b-3).
 
(b)           Committee Composition. If a Committee has been appointed pursuant
to this Section 5, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board. From time to time the Board may
increase the size of any Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies (however caused) and remove all members of a Committee
and thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws and, in the case of a Committee administering the Plan in
accordance with the requirements of Rule 16b-3 or Section 162(m) of the Code, to
the extent permitted or required by such provisions. The Committee shall in all
events conform to any requirements of the Applicable Laws.
 
(c)            Powers of the Administrator.  All actions and determinations by
the Administrator are made in its sole discretion and shall be final and binding
on any person with an interest therein. If at any time a Committee is not in
existence or is not properly constituted, the Board shall administer the Plan.
Subject to the provisions of the Plan and in the case of a Committee, the
specific duties delegated by the Board to such Committee, the Administrator
shall have the authority, in its discretion:
 
(i)             to determine whether each option granted will be an incentive
stock option or a nonstatutory stock option;
 
(ii)           to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(r) of the Plan, provided that such determination shall
be applied consistently with respect to Participants under the Plan;
 
(iii)          to select the Employees and Consultants to whom Plan awards may
from time to time be granted;
 
(iv)           to determine whether and to what extent Plan awards are granted;
 
(v)            to determine the number of Shares of Common Stock to be  covered
by each award granted;
 
(vi)           to approve the form(s) of agreement(s) used under the Plan;
 
6

--------------------------------------------------------------------------------

 
(vii)         to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder, which terms and conditions
include but are not limited to the exercise or purchase price, the time or times
when awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, any pro rata
adjustment to vesting as a result of a Participant's transitioning from full- to
part-time service (or vice versa), and any restriction or limitation regarding
any Option, Optioned Stock, Stock Purchase Right or Restricted Stock, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;
 
(viii)        to implement an Option Exchange Program on such terms and
conditions as the Administrator in its discretion deems appropriate, provided
that no amendment or adjustment to an Option that would materially and adversely
affect the rights of any Optionee shall be made without the prior written
consent of the Optionee;
 
(ix)           to adjust the vesting of an Option held by an Employee or
Consultant as a result of a change in the terms or conditions under which such
person is providing services to the Company;
 
(x)            to construe and interpret the terms of the Plan and awards
granted under the Plan, which constructions, interpretations and decisions shall
be final and binding on  all Participants; and
 
(xi)           in order to fulfill the purposes of the Plan and without amending
the Plan, to modify grants of Options or Stock Purchase Rights to Participants
who are foreign nationals or employed outside of the United States in order to
recognize differences in local law, tax policies or customs.
 
6.             Eligibility.
 
(a)           Recipients of Grants. Nonstatutory Stock Options and Stock
Purchase Rights may be granted to Employees and Consultants. Incentive Stock
Options may be granted only to Employees, provided that Employees of Affiliates
shall not be eligible to receive Incentive Stock Options.
 
(b)           Type of Option. Each Option shall be designated in the Stock
Option  Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option.
 
(c)            ISO $100,000 Limitation. Notwithstanding any designation under 
Section 6(b), to the extent that the aggregate Fair Market Value of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by any Optionee during any calendar year (under all plans of
the Company or any Parent or Subsidiary) exceeds $100,000, such excess Options
shall be treated as Nonstatutory Stock Options. For purposes of this Section
6(c), Incentive Stock Options shall be taken into account in the order in which
they were granted, and the Fair Market Value of the Shares subject to an
Incentive Stock Option shall be determined as of the date of the grant of such
Option.
 
(d)            No Employment Rights. The Plan shall not confer upon any
Participant any right with respect to continuation of an employment or
consulting relationship with the Company, nor shall it interfere in any way with
such Participant's right or the Company's right  to terminate the employment or
consulting relationship at any time for any reason.
 
7

--------------------------------------------------------------------------------

 
7.             Term of Plan. The Plan shall become effective upon its adoption
by the Board of Directors. It shall continue in effect for a term of ten (10)
years unless sooner terminated under Section 16 of the Plan.
 
8.             Term of Option. The term of each Option shall be the term stated
in the Stock Option Agreement; provided that the term shall be no more than ten
years from the date of grant thereof or such shorter term as may be provided in
the Stock Option Agreement and provided further that, in the case of an
Incentive Stock Option granted to a person who at the time of such grant is a
Ten Percent Holder, the term of the Option shall be no more than five years from
the date of grant thereof or such shorter term as may be provided in the Stock
Option Agreement.
 
9.             Option Exercise Price and Consideration.
 
(a)           Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Administrator and set forth in the Stock Option Agreement, but shall be
subject to the following provided that the exercise price for the Options may
never be less than the Fair Market Value on the Grant Date:
 
(i)             In the case of an Incentive Stock Option
 
(A)             granted to an Employee who at the time of grant is a Ten Percent
Holder, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the Grant Date; or
 
(B)              granted to any other Employee, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the Grant Date.
 
(ii)           In the case of a Nonstatutory Stock Option granted on any date to
any eligible person, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the Grant Date.
 
(iii)          Notwithstanding the foregoing, Options may be granted with a per
Share exercise price other than as required above pursuant to a merger or other
corporate transaction; provided, however, the grant of such options may never be
less than the fair market value of the underlying stock on the grant date.
 
(b)            Permissible Consideration. The consideration to be paid for the
Shares  to be issued upon exercise of an Option, including the method of
payment, shall be determined by the Administrator (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant) and may
consist entirely of (1) cash; (2) check; (3) subject to any requirements of the
Applicable Laws, delivery of Optionee's promissory note having such recourse,
interest, security and redemption provisions as the Administrator determines to
be appropriate after taking into account the potential accounting consequences
of permitting an Optionee to deliver a promissory note; (4) cancellation of
indebtedness; (5) other Shares that have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the
 
8

--------------------------------------------------------------------------------

 
 
Optioned Shares as to which the  Option is exercised, provided that in the case
of Shares acquired, directly or indirectly, from the Company, such Shares must
have been owned by the Optionee for more than six months on the date of
surrender (or such other period as may be required to avoid the Company's
incurring an adverse accounting charge); (6) if, as of the date of exercise of
an Option the Company then is permitting employees to engage in a "same-day
sale" cashless brokered exercise program involving one or more brokers, through
such a program that complies with the Applicable Laws (including without
limitation the requirements of Regulation T and other applicable regulations
promulgated by the Federal Reserve Board) and that ensures prompt delivery to
the Company of the amount required to pay the exercise price and any applicable
withholding taxes; or (7) any combination of the foregoing methods of payment.
In making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company and the Administrator may, in its
sole discretion, refuse to accept a particular form of consideration at the time
of any Option exercise.
 
10.           Exercise of Option.
 
(a)            General.
 
(i)            Exercisability. Any Option granted hereunder shall be exercisable
at such times and under such conditions as determined by the Administrator,
consistent with the term of the Plan and reflected in the Stock Option
Agreement, including vesting requirements and/or performance criteria with
respect to the Company and/or the Optionee.
 
(ii)           Leave of Absence. The Administrator shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any unpaid leave  of  absence;  provided,  however,  that  in  the 
absence  of  such  determination,  vesting of Options shall be tolled during any
such unpaid leave (unless otherwise required by the Applicable Laws). In the
event of military leave, vesting shall toll during any unpaid portion of such
leave, provided that, upon a Participant's returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Options to the same extent as would have
applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave.
 
(iii)          Minimum Exercise Requirements. An Option may not be exercised for
a fraction of a Share.  The Administrator may require that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent an Optionee from exercising the full number of Shares as to which
the Option is then exercisable.
 
(iv)           Procedures for and Results of Exercise. An Option shall be deemed
exercised when written notice of such exercise has been given to the Company in
accordance with the terms of the Option by the person entitled to exercise the
Option and the Company has received full payment for the Shares with respect to
which the Option is exercised. Full payment may, as authorized by the
Administrator, consist of any consideration and method of payment allowable
under Section 9(b) of the Plan, provided that the Administrator may, in its sole
discretion, refuse to accept any form of consideration at the time of any Option
exercise. Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available, both for purposes of the Plan
and for sale under the Option, by the number of Shares as to which the Option is
exercised.
 
9

--------------------------------------------------------------------------------

 
(v)            Rights as Stockholder. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 14 of the Plan.
 
(b)           Termination of Employment or Consulting Relationship. Except as
otherwise set forth in this Section 10(b), the Administrator shall establish and
set forth in the applicable Stock Option Agreement the terms and conditions upon
which an Option shall remain exercisable, if at all, following termination of an
Optionee's Continuous Service Status, which provisions may be waived or modified
by the Administrator at any time. Unless the  Administrator otherwise provides
in the Stock Option Agreement, to the extent that the Optionee is not vested in
Optioned Stock at the date of termination of his or her Continuous Service
Status, or if the Optionee (or other person entitled to exercise the Option)
does not exercise the Option to the extent so entitled within the time specified
in the Option Agreement or below (as applicable), the Option shall terminate and
the Optioned Stock underlying the unexercised portion of the Option shall revert
to the Plan. In no event may any Option be exercised after the expiration of the
Option term as set forth in the Stock Option Agreement (and subject to Section
8).
 
The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee's Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in a Stock 
Option Agreement:
 
(i)            Termination other than Upon Disability or Death; Termination for
Cause. In the event of termination of Optionee's Continuous Service Status other
than under the circumstances set forth in subsections (ii) and (iii) below, such
Optionee may exercise an Option for thirty (30) days following such termination
to the extent the Optionee was vested in the Optioned Stock as of the date of
such termination; provided, however, in the event of termination of Optionee's
Continuous Service Status for Cause, the Optionee's rights to exercise an Option
shall terminate concurrently with the termination of the Optionee's Continuous
Service Status. No termination shall be deemed to occur and this Section
10(b)(i)  shall not apply if (1) the Optionee is a Consultant who becomes an
Employee, or (2) the Optionee is an Employee who becomes a Consultant.
 
(ii)           Disability of Optionee. In the event of termination of an
Optionee's Continuous Service Status as a result of his or her disability
(including a disability within the meaning of Section 22(e)(3) of the Code),
such Optionee may exercise an Option at any time within six (6) months following
such termination to the extent the Optionee was vested in the Optioned Stock as
of the date of such termination.
 
10

--------------------------------------------------------------------------------

 
(iii)          Death of Optionee. In the event of the death of an Optionee 
during the period of Continuous Service Status since the date of grant of the
Option, or within thirty (30) days following termination of Optionee's
Continuous Service Status, the Option may be exercised by Optionee's estate or
by a person who acquired the right to exercise the Option by bequest or
inheritance at any time within twelve (12) months following the date of death,
but only to the extent the Optionee was vested in the Optioned Stock as of the
date of death or, if earlier, the date the Optionee's Continuous Service Status
terminated.
 
11.           Stock Purchase Rights.
 
(a)            Rights to Purchase. When the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, and the time within which such person must accept such
offer. The Company shall pay all administrative costs associated with the
exercise of Stock Purchase Rights. In the case of a Stock Purchase Right granted
prior to the date, if any, on which the Common Stock becomes a Listed Security
and if required by the Applicable Laws at that time, the purchase price of
Shares subject to such Stock Purchase Rights shall not be less than 100% of the
Fair Market Value of the Shares as of the date of the offer, or, in the case of
a Ten Percent Holder, the price shall not be less than 110% of the Fair Market
Value of the Shares as of the date of the offer. If the Applicable Laws do not
impose the requirements set forth in the preceding sentence and with respect to
any Stock Purchase Rights granted after the date, if any, on which the Common
Stock becomes a Listed Security, the purchase price of Shares subject to Stock
Purchase Rights shall be as determined by the Administrator. The offer to
purchase Shares subject to Stock Purchase Rights shall be accepted by execution
of a Restricted Stock Purchase Agreement in the form determined by the
Administrator.
 
(b)           Repurchase Option.
 
(i)            General. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser's
employment with the Company for any reason (including death or disability).
Subject to any requirements of the Applicable Laws, the terms of the Company's
repurchase option (including without limitation the price at which, and the
consideration for which, it may be exercised, and the events upon which it shall
lapse) shall be as determined by the Administrator in its sole discretion and
reflected in the Restricted Stock Purchase Agreement.
 
(ii)           Leave of Absence. The Administrator shall have the discretion to
determine whether and to what extent the lapsing of Company repurchase rights
shall be tolled during any unpaid leave of absence; provided, however, that in
the absence of such determination, such lapsing shall be tolled during any such
unpaid leave (unless otherwise required by the Applicable Laws). In the event of
military leave, the lapsing of Company repurchase rights shall toll during any
unpaid portion of such leave, provided that, upon a Participant's returning from
military leave (under conditions that would entitle him or her to protection
upon such return under the Uniform Services Employment and Reemployment Rights
Act), he or she shall be given "vesting" credit with respect to Shares purchased
pursuant to the Restricted Stock Purchase Agreement to the same extent as would
have applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave.
 
11

--------------------------------------------------------------------------------

 
(c)           Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion. In
addition, the provisions of Restricted Stock Purchase Agreements need not be the
same with respect to each purchaser.
 
(d)            Rights as a Stockholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 14
of the Plan.
 
12.           Taxes.
 
(a)           As a condition of the grant, vesting or exercise of an Option or
Stock Purchase Right granted under the Plan, the Participant (or in the case of
the Participant's death, the person exercising the Option or Stock Purchase
Right) shall be responsible for and shall make such arrangements as the
Administrator may require for the satisfaction of  any applicable federal, 
state, local  or  foreign withholding tax obligations that may arise in
connection with such grant, vesting or exercise of the Option or Stock Purchase
Right or the issuance of Shares. The Company shall not be required to issue any
Shares under the Plan until such obligations are satisfied. If the Administrator
allows the withholding or surrender of Shares to satisfy a Participant's tax
withholding obligations under this Section 12 (whether pursuant to Section
12(c), (d) or (e), or otherwise), the Administrator shall not allow Shares to be
withheld in an amount that exceeds the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes.
 
(b)            In the case of an Employee and in the absence of any other
arrangement, the Employee shall be deemed to have directed the Company to
withhold or collect from his or her compensation an amount sufficient to satisfy
such tax obligations from the next payroll payment otherwise payable after the
date of an exercise of the Option or Stock Purchase Right.
 
(c)            This Section 12(c) shall apply only after the date, if any, upon
which the Common Stock becomes a Listed Security. In the case of Participant
other than an Employee (or in the case of an Employee where the next payroll
payment is not sufficient to satisfy such tax obligations, with respect to any
remaining tax obligations), in the absence of any other arrangement and to the
extent permitted under the Applicable Laws, the Participant shall be deemed to
have elected to have the Company withhold from the Shares to be issued upon
exercise of the Option or Stock Purchase Right that number of Shares having a
Fair Market Value determined as of the applicable Tax Date (as defined below)
equal to the amount required to be withheld. For purposes of this Section 12,
the Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be  determined under the
Applicable Laws (the "Tax Date").
 
12

--------------------------------------------------------------------------------

 
(d)            If permitted by the Administrator, in its discretion, a
Participant may satisfy his or her tax withholding obligations upon exercise of
an Option or Stock Purchase Right by surrendering to the Company Shares that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld. In the case of  shares  previously acquired from
the Company that are surrendered under this Section 12(d),  such Shares must
have been owned by the Participant for more than six (6) months on the date of
surrender (or such other period of time as is required for the Company to avoid
adverse accounting charges).
 
(e)            Any election or deemed election by a Participant to have Shares
withheld to satisfy tax withholding obligations under Section 12(c) or (d) above
shall be irrevocable as to the particular Shares as to which the election is
made and shall be subject to the consent or disapproval of the Administrator.
Any election by a Participant under Section 12(d) above must be made on or prior
to the applicable Tax Date.
 
(f)            In the event an election to have Shares withheld is made by a
Participant and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Participant shall receive
the full number of Shares with respect to which the Option or Stock Purchase
Right is exercised but such Participant shall be unconditionally obligated to
tender back to the Company the proper number of Shares on the Tax Date.
 
(g)           Nothing in the forgoing or elsewhere in this Plan shall prohibit
the Company from agreeing to pay the Participant additional cash compensation to
assist with his or her income tax burden in the Stock Option Agreement or
otherwise, including but not limited to, "grossing up" such compensation to
account for it being taxable.
 
13.           Non-Transferability of Options and Stock Purchase Rights.
 
(a)            General. Except as set forth in this Section 13, Options and
Stock Purchase Rights may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution. The designation of a beneficiary by an Optionee will
not constitute a transfer. An Option or Stock Purchase Right may be exercised,
during the lifetime of the holder of an Option or Stock Purchase Right, only by
such holder or a transferee permitted by this Section 13.
 
(b)            Limited Transferability Rights. Notwithstanding anything else in
this Section 12, the Administrator may in its discretion grant Nonstatutory
Stock Options that may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or pursuant to domestic relations
orders to "Immediate Family Members" (as defined below) of the Optionee.
"Immediate Family Members" means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in- law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships), a trust in which these persons
have more than fifty percent of the beneficial interest, a foundation in which
these persons (or the Optionee) control the management of assets, and any other
entity in which these persons (or the Optionee) own more than fifty percent of
the voting interests.
 
13

--------------------------------------------------------------------------------

 
(c)            Restriction on Shares Issued.  Unless this Plan is registered
with the US Securities and Exchange Commission on Form S-8, no Shares issued
pursuant to the exercise of Options granted herein or any Restricted Stock
Purchase Plan "Issued Shares" shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of or encumbered,
whether voluntarily or by operation of law, unless such transfer is in
compliance with the terms of the applicable Award, all applicable securities
laws (including, without limitation, the Securities Act of 1933 and the Exchange
Act), and with the terms and conditions of this Section 12.  In connection with
any proposed transfer, the Administrator may require the transferor to provide
at the transferor's own expense an opinion of counsel to the transferor and the
Company, satisfactory to the Administrator, that such transfer is in compliance
with all foreign, federal and state securities laws (including, without
limitation, the Securities Act of 1933).  Any attempted disposition of Issued
Shares not in accordance with the terms and conditions of this Section 13 shall
be null and void, and the Company shall not reflect on its records any change in
record ownership of any Issued Shares as a result of any such disposition.
 
14.           Adjustments Upon Changes in Capitalization, Merger or Certain
Other Transactions.
 
(a)           Changes in Capitalization. Subject to any action required under
Applicable Laws by the stockholders of the Company, the number of Shares of
Common Stock covered by each outstanding award, and the number of Shares of
Common Stock that have been authorized for issuance under the Plan but as to
which no awards have yet been granted or that have been returned to the Plan
upon cancellation or expiration of an award, as well as the price per Share of
Common Stock covered by each such outstanding award, shall be proportionately
adjusted for any increase or decrease in the number of issued Shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Common Stock, or any
other increase or decrease in the number of issued Shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been "effected without receipt of consideration." Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive.  Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares of Common Stock
subject to an award.
 
(b)           Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Option and Stock Purchase Right will terminate
immediately prior to the consummation of such action, unless otherwise
determined by the Administrator.
 
(c)           Corporate Transaction. In the event of a Corporate Transaction
(including without limitation a Change of Control), each outstanding Option or
Stock Purchase Right shall be assumed or an equivalent option or right shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation (the "Successor Corporation"), unless the Successor
Corporation does not agree to assume the award or to substitute an equivalent
option or right, in which case the vesting of each Option or Stock Purchase
Right shall fully and immediately accelerate or the repurchase rights of the
Company shall fully and immediately terminate, as the case may be, immediately
prior to the consummation of the transaction.
 
14

--------------------------------------------------------------------------------

 
For purposes of this Section 14(c), an Option or a Stock Purchase Right shall be
considered assumed, without limitation, if, at the time of issuance of the stock
or other consideration upon a Corporate Transaction or a Change of Control, as
the case may be, each holder of an Option or Stock Purchase Right would be
entitled to receive upon exercise of the award the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the  number of Shares of Common Stock covered by the award at such
time (after giving effect to  any adjustments in the number of Shares covered by
the Option or Stock Purchase Right as provided for in this Section 14); provided
that if such consideration received in the transaction is not solely common
stock of the Successor Corporation, the Administrator may, with the consent of
the Successor Corporation, provide for the consideration to be received upon
exercise of the award to be solely common stock of the Successor Corporation
equal to the Fair Market Value of the per Share consideration received by
holders of Common Stock in the transaction.
 
(d)           Certain Distributions. In the event of any distribution to the
Company's stockholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.
 
15.           Time of Granting Options and Stock Purchase Rights. The date of
grant of an Option or Stock Purchase Right shall, for all purposes, be the date
on which the Administrator issues a Stock Option Agreement or Stock Purchase
Right Agreement granting such Option or Stock Purchase Right, or such other date
as is determined by the Administrator, provided that in the case of any
Incentive Stock Option, the grant date shall be the later of the date on which
the Administrator issues a Stock Option Agreement granting such Incentive Stock
Option or the date of commencement of the Optionee's employment relationship
with the Company. The Stock Option Agreement or Stock Purchase Right Agreement
shall be given to each Employee or Consultant to whom an Option or Stock
Purchase Right is so granted within a reasonable time after the date of such
grant.
 
16.           Amendment and Termination of the Plan.
 
(a)           Authority to Amend or Terminate. The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than an adjustment pursuant to Section 14 above) shall
be made that  would materially and adversely affect the rights of any Optionee
or holder of Stock Purchase Rights under any outstanding grant, without his or
her consent. In addition, to the extent necessary and desirable to comply with
the Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required. Optionee's consent
will not be required to amend the Plan to bring the Plan into compliance with or
to make the Plan exempt from taxation under Section 409A.
 
15

--------------------------------------------------------------------------------

 
(b)           Effect of Amendment or Termination. Except as to amendments which
the Administrator has the authority under the Plan to make unilaterally, no
amendment or termination of the Plan shall materially and adversely affect
Options or Stock Purchase Rights already granted, unless mutually agreed
otherwise between the Optionee or holder of the Stock Purchase Rights and the
Administrator, which agreement must be in writing and signed by the Optionee or
holder and the Company.
 
17.           Conditions Upon Issuance of Shares. Notwithstanding any other
provision of the Plan or any agreement entered into by the Company pursuant to
the Plan, the Company shall not be obligated, and shall have no liability for
failure, to issue or deliver any Shares under the Plan unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel. As a condition to the
exercise of an Option or Stock Purchase Right, the Company may require the
person exercising the award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by law. Shares issued
upon exercise of awards granted prior to the date on which the Common Stock
becomes a Listed Security shall be subject to a right of first refusal in favor
of the Company pursuant to which the Participant will be required to offer
Shares to the Company before selling or transferring them to any third party on
such terms and subject to such conditions as is reflected in the applicable
Stock Option Agreement or Restricted Stock Purchase Agreement.
 
18.           Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
19.           Agreements. Options and Stock Purchase Rights shall be evidenced
by Stock Option Agreements and Restricted Stock Purchase Agreements,
respectively, in such form(s) as the Administrator shall from time to time
approve.
 
20.           Stockholder Approval. If required by the Applicable Laws,
continuance of the Plan shall be subject to approval by the stockholders of the
Company within twelve (12) months before or after the date the Plan is adopted.
Such stockholder approval shall be obtained in the manner and to the degree
required under the Applicable Laws.
 
21.           Deferred Compensation. Optionee and the Company agree that all
provisions of this Plan are intended to meet, and to operate in accordance with,
in all material respects, the requirements of paragraphs (2), (3), and (4) of
Section 409A(a) of the Code, and any guidance from the Department of Treasury or
Internal Revenue Service thereunder, including any and all specifically
referenced Regulation Sections contained in the Plan. Where ambiguity or
uncertainty exists, this Plan shall be interpreted in a manner which would
qualify any compensation payable hereunder to satisfy the requirements for
exception to or exclusion from 409A and the taxes imposed thereunder.
 
16

--------------------------------------------------------------------------------

 
In the event either party reasonably determines that any item payable by the
Company to the Optionee pursuant to this Plan that is not subject to a
substantial risk of forfeiture would not meet, or is reasonably likely not to
meet, the requirements of paragraphs (2), (3) and (4) of Section 409A, or to
qualify as exempt from Section 409A, such party shall notify the other in
writing. Any such notice shall specify in reasonable detail the basis and
reasons for such party's determination. The parties agree to negotiate in good
faith the terms and conditions of an amendment to this Plan to avoid the
inclusion of such item in a tax year before the Optionee's actual receipt of
such item of income; provided, however, nothing in this section shall be
construed or interpreted to require the Company to increase any amounts payable
to the Optionee pursuant to this Plan or to consent to any amendment that would
materially and adversely change the Company's financial accounting or tax
treatment of the payments to the Optionee under this Plan. Any item payable
under this Plan, that the Company reasonably determines is subject to Section
409A(a)(2)(B)(i) of the Code, shall not be paid or commence payment before the
later of (a) six months after the date of the Optionee's Separation from Service
and (b) the payment date or commencement date specified in this Plan for such
item.
 
22.           Information and Documents to Optionees and Purchasers. Prior to
the date, if any, upon which the Common Stock becomes a Listed Security and if
required by the Applicable Laws, the Company shall provide financial statements
at least annually to each Optionee and to each individual who acquired Shares
pursuant to the Plan, during the period such Optionee or purchaser has one or
more Options or Stock Purchase Rights outstanding, and in the case of an
individual who acquired Shares pursuant to the Plan, during the period such
individual owns  such Shares. On or after the date upon which the Common Stock
becomes a Listed Security, the Company's compliance with its reporting
obligations under the Exchange Act shall satisfy the information requirements of
this Section 22.  The Company shall not be required to provide such information
if the issuance of Options or Stock Purchase Rights under the Plan is limited to
key employees whose duties in connection with the Company assure their access to
equivalent information.
 
23.           Governing Law.  This Plan, and all agreements under this Plan,
shall be construed in accordance with and governed by the laws of the State of
California, without reference to any conflict of law principles.  Any legal
action or proceeding with respect to this Plan, any Award or any award
agreement, or for recognition and enforcement of any judgment in respect of this
Plan, any Award or any award agreement, may only be brought and determined in a
court sitting in the State of California.
 
24.          Severability.  If any provision of this Plan or any award agreement
or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any award agreement or any Award, then such provision
should be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Administrator, materially altering the intent of this Plan, award agreement or
Award, then such provision should be stricken as to such jurisdiction, person or
Award, and the remainder of this Plan, such award agreement and such Award will
remain in full force and effect.
 
 
 
17